[1] The basic facts of this appeal are the same as those ofCity of Los Angeles v. Agardy, Civil No. 7785,[*](Cal. App.) 24 P.2d 915, which opinion is this day filed, and the reasons for the decision herein are expressed in such opinion. This appeal is on behalf of the City of Los Angeles from an order of the court taxing costs.
Respondents are entitled to a dismissal and to the ordinary costs of the trial, and the order is to that extent affirmed, but the order is reversed as to the allowance of appraisers' fees other than ordinary witness fees and reversed as to the allowance of attorneys' fees. Each side is to bear its own costs on this appeal. The cause is remanded and the superior court is directed to enter judgment in accord herewith.
Works, P.J., and Craig, J., concurred.
[*] REPORTER'S NOTE. — A hearing was granted by the Supreme Court in the case of City of Los Angeles v. Agardy, Civil No. 7785, on October 26, 1933. The opinion of the District Court of Appeal, Second Appellate District, Division Two, which was set aside by the above order, is as follows: